Lo

~ FILED LODGED

 

 

 

RECEP

 

 

 

United States District Courts 5 7

DISTRICT OF ARIZONA CLERK US D ICT COURT

 

In the Matter of the Search of BY ~_ DEPUTY
CASE NUMBER: 21-9113 MB

 

 

 

10333 E. Diamond Ave.
Mesa, AZ 85208

SEARCH AND SEIZURE WARRANT

TO: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search of the
following person or property located in the District of Arizona:

See Attachment A, incorporated by reference
The affidavit in support of this Search Warrant is herein incorporated by reference or attached.

The person or property to be searched, described above, is believed to conceal:
See Attachment B, incorporated by reference

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or
property.

YOU ARE COMMANDED to execute this warrant on or before 5/14/2021

Date (Not to Exceed 10 days)
MI in the daytime 6:00 a.m. to 10 p.m. C] at any time in the day or night as I find reasonable cause has been
established.

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken
to the person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the
place where the property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an
inventory as required by law and promptly return this warrant and inventory to any United States Magistrate Judge.

C1 I find that immediate notification may have an adverse result listed in 18 U.S.C. § 3103a (except for delay of
trial), and authorize the officer executing this warrant to delay notice to the person who, or whose property, will be
searched or seized (check the appropriate box)

C for days (not to exceed 30). O until, the facts justifying, the later specific date of

Date and Time Issued 5/4/2021 @ 11:00am - Z
Judge’s Signature

 

City and state: Phoenix, Arizona Eileen S. Willett, United States Magistrate Judge
Printed Name and Title

 

 
ATTACHMENT A
DESCRIPTION OF PREMISES TO BE SEARCHED

 

The premises located at 10333 E. Diamond Ave, Mesa, AZ 85208, is a two-
story, single family house with white stucco walls, tan trim, and a brown tile roof. A
white garage door with Palladian style windows faces the northeast. On the west side

of the garage door, the numbers 10333 sit below a black sconce light.

Search of the above described location, including: rooms, attics, basements,
and other parts therein, the surrounding grounds, any garages, storage rooms, trash
containers, and out-buildings of any kind located thereon, and any vehicles directly
on the property or in the street in front of or nearby or adjacent to the above
identified location, provided that prior to searching said vehicle or vehicles, the
vehicles can be specifically connected to person(s) at or associated with the property
to be searched. These vehicles include:

e A blue 2016 Audi $3, Vehicle Identification Number (VIN)

WAUB1GFF6G1034682, bearing Arizona license plate CKM4015;

e A white 2006 Audi A3, VIN WAUMF78P66A072752, bearing Arizona

license plate CKM4249.

 
 

 

 
ATTACHMENT B
ITEMS TO BE SEIZED

 

1. The items to be seized are evidence, contraband, fruits, or instrumentalities of
violations of Title 18, United States Code (U.S.C.), § 922(g)(1), felon in possession of a
firearm or ammunition, Title 26, U.S.C., § 5861(a), illegal manufacture of NFA weapons,
and Title 26, U.S.C., § 5861(d), possession of an National Firearms Act (NFA) weapon not
registered in the National Firearms Registration and Transfer Record (NFRTR) namely:

a. Any photographs, documents, emails, text messages, notes or other items that
are related to the sale, purchase, receipt, or possession of any firearms or ammunition or
any other illegal activities;

b. Any documents or records that reflect the identity of the person(s)
controlling, occupying, possessing, residing in or owning the Target Location to be
searched, including rental agreements, leases, rent receipts, deeds, escrow documents,
utility bilis and other mailed envelopes reflecting the address and addressee;

c. Any and all firearms and ammunition possessed in violation of Title 18,
U.S.C., § 922(g)(1), including components used in the reloading of ammunition such as
ammunition casings, bullets, primers, and powders;

d. Any and all weapons possessed in violation of Title 26, U.S.C. § 5861(a) and
(d), including any parts or components that when assembled constitute a violation of the
aforementioned statutes, and any tools that could or would be used specifically to assemble

such weapons;

 

 
€. Any explosive or destructive devices, powders, chemicals, or compounds
used in the assembly, creation, or manufacture of such devices;

f. Any firearm components or accessories, to include optics, triggers, upper
receivers, barrels, grips, un-serialized lower receivers, unfinished 80% lowers, parts-kits,
or auto-sears used to modify, enhance, or complete a firearm as defined in Title 18 U.S.C.
§ 921, or weapons as defined in Title 26, U.S.C. § 5845;

f. With respect to any digital device containing evidence falling within the
scope of the foregoing categories of items to be seized;

i. evidence of who used, owned, or controlled the device at the time the
things described in this warrant were created, edited, or deleted, such as logs,
registry entries, configuration files, saved usernames and passwords, documents,
browsing history, user profiles, e-mail, e-mail contacts, chat and instant messaging
logs, photographs, and correspondence;

li. evidence of the presence or absence of software that would allow
others to control the device, such as viruses, Trojan horses, and other forms of
malicious software, as well as evidence of the presence or absence of security
software designed to detect malicious software;

iil. evidence of the attachment of other devices;

iv. evidence of counter-forensic programs (and associated data) that are
designed to eliminate data from the device;

V. evidence of the times the device was used;

 
2.

vi. passwords, encryption keys, and other access devices that may be
necessary to access the device;

vil. applications, utility programs, compilers, interpreters, or other
software, as well as documentation and manuals, that may be necessary to access
the device or to conduct a forensic examination of it;

viii. records of or information about Internet Protocol addresses used by
the device;

ix. records of or information about the device’s Internet activity,
including firewall logs, caches, browser history and cookies, “bookmarked” or
“favorite” web pages, search terms that the user entered into any Internet search
engine, and records of user-typed web addresses.

As used herein, the terms “records,” “documents,” “programs,” “applications,” and

“materials” include records, documents, programs, applications, and materials created,

modified, or stored in any form, including in digital form on any digital device and any

forensic copies thereof.

3,

As used herein, the term “digital device” includes any electronic system or device

capable of storing or processing data in digital form, including central processing units;

desktop, laptop, notebook, and tablet computers; personal digital assistants; wireless

communication devices, such as telephone paging devices, beepers, mobile telephones, and

smart phones; digital cameras; peripheral input/output devices, such as keyboards, printers,

scanners, plotters, monitors, and drives intended for removable media; related

communications devices, such as modems, routers, cables, and connections; storage media,

 

3

 

 
 

such as hard disk drives, floppy disks, memory cards, optical disks, and magnetic tapes
used to store digital data (excluding analog tapes such as VHS); and security devices.

5. In order to search for data capable of being read or interpreted by a digital device,
law enforcement personnel are authorized to seize the following items:

a. Any digital device capable of being used to commit, further or store evidence
of the offense(s) listed above;

b. Any equipment used to facilitate the transmission, creation, display,
encoding, or storage of digital data;

C. Any magnetic, electronic, or optical storage device capable of storing digital
data;

d. Any documentation, operating logs, or reference manuals regarding the
operation of the digital device or software used in the digital device;

€. Any applications, utility programs, compilers, interpreters, or other software
used to facilitate direct or indirect communication with the digital device;

f. Any physical keys, encryption devices, dongles, or similar physical items
that are necessary to gain access to the digital device or data stored on the digital device;
and

g. Any passwords, password files, test keys, encryption codes, or other

information necessary to access the digital device or data stored on the digital device.

 
AQ 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)

 

 

 

 

 

 

Return
Case No.: Date and time warrant executed: Copy of warrant and inventory left with:
21-413 Me S/H C 10:00am Sean Manning
Inventory made in the presence of :

SA Theemas Rabo rv S& Deton Sate,

Inventory of the property taken and name of any person(s) seized: _

 

 

 

Certification

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.

Date: S/lo/2Zert oe

Executing officer's signature

Printed namd and title -v

 
FD-597 (Rev. 4-13-2015)

UNITED STATES DEPARTMENT OF JUSTICE
FEDERAL BUREAU OF INVESTIGATION

Receipt for Property
S317 RP HHo/2z4

Case ID: Zo OT-
On (date) 45 7 ra 2) item (s) listed below were:

[] Collected/Seized
Received From
Returned To
Released To

(Name) Sean Mark. Manniag,
(Street Address) [0424 —E. Diamond five.
(City) Mesa, KZ ¥520¢

Description of Item (s): mM un ba { C 0
{IMEL: 35734 1502.1 630)" a) 1X19 CC, Plastic container

containing (245).223 Remington CC, (20) 7-b2x51 CC, (22) Immce,
SiUver colored Apple (aptup S/N: CO2v4BCADT YS, (3) boxes
cintaning optic (mounts , Silver colored Apple MacBook.

gb Thumbdrive , WD

easustive harddrive s/n: “ISG6YKH 70, black colored 6lock.
case contain ing (2) black coloved 4mm Magazines, (1) Imm

SE eae a magazine + black. colored _speed loader, (2
43x [648 -4x| gsred cited: templale ae

GRADY Roe ee aie cilared tenaplate (2) Luger Imm CCLA,
fmpty Remington 2 i Rang BU kor, down range.

WA _WTN ACCessOrtcs, AUN S fick. and VTOUN FOreogrmp, pox
IWwra CW 389. sight adjustment til for SlOck- models

box Cintarning_| andgun sight, 4gbSanDisk card,
(2) ALG. omg tigger (10s ALG AY. Tage eye fae

Lightening Bow, (iT trigger 2)9rip plates, Blue
caltted Del laptop SN: 877 ith a

»

ARISI MU Yee wer recrivers

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Received By... : ; Received From:

ff atinure) (Signature)
Printed sustain caplet Printed Name/Title:

 

 

 
